Citation Nr: 0633236	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  01-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for VA 
treatment of decubitus ulcer with residuals.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2002, the veteran and his spouse testified at a 
hearing before a Veterans Law Judge who is no longer at the 
Board.  After a September 2003 Board decision was vacated and 
remanded by the Court (as explained further below), the 
veteran stated that he wished to have another hearing.  Thus, 
in August 2006, the veteran testified before the undersigned 
Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Procedure

A review of the record shows that in November 1996 the 
veteran filed an application for pension due to incomplete 
paraplegia with loss of bowel and bladder control; that 
month, a rating decision granted the claim along with 
entitlement to special monthly compensation based on the need 
for aid and attendance. 

Also in November 1996, the veteran filed an application for 
compensation, and identified a "buttocks wound" from 
September 1996 at the James A. Haley VA Medical Center 
(VAMC), and PTSD from 1971.  A November 1996 VA Form 21-4138 
included statements to support a "claim for 1151"-a 
statement from B. E. indicated that she had witnessed a nurse 
changing the veteran's dressing on a wound, which had been 
painful for the veteran.  

Thereafter, on a May 1997 VA Form 21-4138, the veteran 
claimed the following conditions in reference to his § 1151 
claim:  (1) decubitus ulcer caused by treatment received at 
Tampa VAMC; (2) decrease loss of use of both legs secondary 
to decubitus ulcer; (3) depression due to decubitus ulcer due 
to continued prone position and inability to socialize; (4) 
urinary problems secondary to growth hormone experiment; and 
(5) loss of sexual dysfunction.

Thereafter, a July 1997 rating decision denied service 
connection for PTSD and buttock wound, and entitlement to 
benefits under § 1151.  The veteran filed a September 1997 
notice of disagreement, the RO issued a November 1997 
statement of the case, and the veteran filed a January 1998 
VA Form 9, on which he sought a personal hearing.  

In February 1998, it was noted by RO personnel that the 
veteran had canceled his hearing, and the appeal had been 
withdrawn.  In March 1998, before the appeal had been 
certified to the Board, the RO received a letter from the 
veteran's representative and the veteran that he wished to 
withdraw his appeal.  

Then, in November 1998, the veteran's representative asserted 
that the veteran wished to file a claim for loss of buttock 
muscles and an increase in bowel dysfunction due to treatment 
for a decubitus ulcer of the left buttock.  The letter noted 
that prior to treatment of the ulcer, the veteran had been 
fairly active; thereafter, however, due to inactivity the 
veteran had gained weight and was having problems in 
assisting in his own care.  Also, his bowel dysfunction had 
increased.     

A September 1999 rating decision denied entitlement to 
benefits under § 1151 for loss of buttock muscles and 
increased bowel dysfunction due to VA treatment for decubitus 
ulcer, and the veteran perfected an appeal therefrom.  

In September 2003, the Board determined the issue on appeal 
stemmed from a November 1998 claim, and that any previous 
final rating decision concerning a claim under § 1151 
addressed different disabilities, thus new and material 
evidence was not necessary to reopen the claim.  As such, the 
Board applied amended legal standards for the § 1151 claim as 
it was filed after October 1, 1997; particularly, the changes 
effective as of October 1, 1997, precluded compensation in 
the absence of negligence or other fault on the part of VA, 
or an event not reasonably foreseeable.  

The Board denied entitlement to compensation under 
38 U.S.C.A. § 1151 for loss of buttock muscles or increased 
bowel dysfunction secondary to VA treatment for a decubitus 
ulcer because there was no evidence of any improper VA 
treatment, or any objective evidence that would suggest the 
presence of a current disability associated with loss of 
buttock muscles or increased bowel dysfunction that could be 
related to any treatment by VA.    

The veteran appealed to the Court, and a November 2005 Order 
therefrom vacated and remanded the September 2003 Board 
decision.  The Court noted that it appeared a claim from 1996 
had not yet been adjudicated by the Board, or in the 
alternative, the pending claim stemmed from 1996, and thus, 
the pre-1997 legal standards for the § 1151 claim may have 
been applicable.  It does not appear that the Order noted the 
veteran's March 1998 withdrawal of appeal concerning the 1996 
claim.  

At this time, it is determined that the pending claim, in 
fact, stems from November 1998.  

Merits

In general, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151.

Under the pre-October 1997 version of § 1151 the veteran 
needs only to show that he incurred additional disability 
which was the result of VA hospitalization, medical or 
surgical treatment.  In Brown v. Gardner, 513 U.S. 115 
(1994), the United States Supreme Court held that the 
statutory language of § 1151 in existence at that time simply 
required a causal connection between VA hospitalization and 
additional disability, and that there need be no 
identification of "fault" on the part of VA.  

Because, however, the veteran's claim for compensation under 
§ 1151 was filed after October 1, 1997, the current version 
of that statute and its implementing regulations are 
applicable.  

These provisions provide that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

The medical evidence shows that in September 1996 the veteran 
entered a VA medical facility for treatment for a deep 
decubitis wound in the left ischial area.  Ensuing treatment 
included debridement of the necrotic tissue.  In October 
1996, the veteran underwent debridement again, and in 
November, the wound was described as Grade III ulcer.  A 
February 1998 statement from F. Edward Tenewitz, M.D., noted 
that the veteran had been treated for nine months for a 
"deep and now chronic Stage IV ischial decubitis."  An 
October 1998 report from Robert L. Bashore, M.D., indicated 
that the veteran had just undergone a surgical excision of 
the decubitis ulcer, partial ischectomy, and reconstruction 
of the his V-Y hamstring muscular cutaneous flap 
readavancement.  

A November 1998 VA annual examination report noted that the 
veteran's past medical history included right gluteal and 
ischial pressure sore was healed.  It was also noted that a 
right gluteal and ischium was healed with only scars, status 
post flap surgery for right ischium August 1998 via a 
civilian plastic surgery after failed attempts to heal at Bay 
Pines VA growth factors study.  An August 2000 note indicated 
small erythema over ischial tuberosities no breakdown noted, 
and it was recommended that the veteran spend more time not 
sitting until it resolved.  

Because the Board cannot generate its own medical conclusions 
for use in adjudication, see, e.g., Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the veteran should undergo a VA 
examination for the purpose of determining whether he 
sustained additional disability pursuant to treatment at a VA 
medical facility concerning a decubitis ulcer, including 
residuals, due to fault.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should also tell the 
veteran to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should attempt to obtain 
private medical records from Robert L. 
Bashore, M.D, Plastic and Reconstructive 
Surgery, and F. Edward Tenewitz, M.D., 
Omni Healthcare, as well as updating the 
record with any outstanding VA treatment 
records.    

3.  Then, the veteran should be provided a 
VA examination with claims file review.  
Upon any necessary physical examination, 
an examiner should opine as to whether it 
is at least as likely as not that the 
veteran sustained any additional 
disability related to VA treatment of his 
decubitis ulcer, including any resultant 
scarring or tissue damage due to repair 
thereof, or the veteran's contentions 
regarding impairment of bowel function and 
loss of buttock muscle.  If the examiner 
concludes that the veteran has additional 
disability, he or she should provide an 
opinion as to whether the proximate cause 
of the additional disability was (1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the treatment; or (2) an event 
not reasonably foreseeable.  The examiner 
should also note whether the veteran gave 
informed consent for any procedures.

4.  Then, the RO should readjudicate the 
veteran's claim for compensation under 
38 U.S.C.A. § 1151 for VA treatment of 
decubitus ulcer with residuals.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


